Case 18-11455-jkf       Doc 43   Filed 04/23/20 Entered 04/23/20 17:54:47           Desc Main
                                 Document      Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Sheila W. Santos-Silva,                         )   Case No. 18-11455-jkf
                                                       )
              Debtor.                                  )   Chapter 13
                                                       )


                            NOTICE OF ADDRESS CHANGE

       Debtor Sheila W. Santos-Silva respectfully gives notice of the following change of mailing

address:

       Old Address:          Sheila W. Santos-Silva
                             932 E Roumfort Rd
                             Philadelphia, PA 19150

       New Address:          Sheila W. Santos-Silva
                             PO Box 27734
                             Philadelphia, PA 19118-0734

       Date of Change:       Immediate


Dated: April 23, 2020                               /s/ Michael A. Cibik
                                                    Michael A. Cibik
                                                    Attorney ID #23110
                                                    Cibik & Cataldo, P.C.
                                                    1500 Walnut Street, Suite 900
                                                    Philadelphia, PA 19102-3518
                                                    215-735-1060
                                                    Attorney for Debtor
